

116 HR 6255 IH: Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6255IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the Mayor of the District of Columbia to establish a District of Columbia National Guard Educational Assistance Program to encourage the enlistment and retention of persons in the District of Columbia National Guard by providing financial assistance to enable members of the National Guard of the District of Columbia to attend undergraduate, vocational, or technical courses.1.District of Columbia National Guard Educational Assistance ProgramThe Act entitled An Act to provide for the organization of the militia of the District of Columbia, approved March 1, 1889 (sec. 49–101 et seq., D.C. Official Code) is amended by adding at the end the following new title:IIEducational Assistance Program201.Short title; Findings(a)Short TitleThis title may be cited as the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Act.(b)FindingsCongress makes the following findings:(1)The District of Columbia National Guard is under the exclusive jurisdiction of the President of the United States as Commander-in-Chief and, unlike other National Guards, is permanently federalized.(2)The District of Columbia National Guard is unique and differs from the National Guards of the several States in that the District of Columbia National Guard is responsible, not only for residents of the District of Columbia, but also for a special and unique mission and obligation as a result of the extensive presence of the Federal Government in the District of Columbia.(3)Consequently, the President of the United States, rather than the chief executive of the District of Columbia, is in command of the District of Columbia National Guard, and only the President can call up the District of Columbia National Guard even for local emergencies.(4)The District of Columbia National Guard has been specifically trained to address the unique emergencies that may occur regarding the presence of the Federal Government in the District of Columbia.(5)The great majority of the members of the District of Columbia National Guard actually live in Maryland or Virginia, rather than in the District of Columbia.(6)The District of Columbia National Guard has been experiencing a disproportionate decline in force in comparison to the National Guards of Maryland and Virginia.(7)The States of Maryland and Virginia provide additional recruiting and retention incentives, such as educational benefits, in order to maintain their force, and their National Guards have drawn recruits from the District of Columbia at a rate that puts at risk the maintenance of the necessary force levels for the District of Columbia National Guard.(8)Funds for an educational benefit for members of the District of Columbia National Guard would provide an incentive to help reverse the loss of members to nearby National Guards and allow for maintenance and increase of necessary District of Columbia National Guard personnel.(9)The loss of members of the District of Columbia National Guard could adversely affect the readiness of the District of Columbia National Guard to respond in the event of a terrorist attack on the capital of the United States.202.District of Columbia National Guard Educational Assistance Program(a)Educational assistance program authorizedThe Mayor of the District of Columbia, in coordination with the commanding general of the District of Columbia National Guard, shall establish a program under which the Mayor may provide financial assistance to an eligible member of the District of Columbia National Guard to assist the member in covering expenses incurred by the member while enrolled in an approved institution of higher education to pursue the member’s first undergraduate, masters, doctoral, vocational, or technical degree or certification.(b)Eligibility(1)CriteriaA member of the District of Columbia National Guard is eligible to receive assistance under the program established under this title if the commanding general of the District of Columbia National Guard certifies to the Mayor the following:(A)The member has satisfactorily completed required initial active duty service.(B)The member has executed a written agreement to serve in the District of Columbia National Guard for a period of not less than 6 years.(C)The member is not receiving a Reserve Officer Training Corps scholarship.(2)Maintenance of eligibilityTo continue to be eligible for financial assistance under the program, a member of the District of Columbia National Guard must—(A)be satisfactorily performing duty in the District of Columbia National Guard in accordance with regulations of the National Guard (as certified to the Mayor by the commanding general of the District of Columbia National Guard);(B)be enrolled on a full-time or part-time basis (seeking to earn at least 3, but less than 12 credit hours per semester) in an approved institution of higher education; and(C)maintain satisfactory progress in the course of study the member is pursuing, determined in accordance with section 484(c) of the Higher Education Act of 1965 (20 U.S.C. 1091(c)).203.Treatment of Assistance Provided(a)Permitted Use of FundsFinancial assistance received by a member of the District of Columbia National Guard under the program under this title may be used to cover—(1)tuition and fees charged by an approved institution of higher education involved;(2)the cost of books; and(3)laboratory expenses.(b)Cap on amount of assistance(1)In generalThe amount of financial assistance provided to a member of the District of Columbia National Guard under the program may not exceed the following:(A)In the case of fees and laboratory expenses, $500 per year.(B)In the case of books, $500 per year.(C)In the case of tuition, $10,000 per year.(2)Adjustments in case of insufficient fundingIf the Mayor determines that the amount available to provide assistance under this title in any year will be insufficient, the Mayor may reduce the maximum amounts of the assistance authorized, or set a limit on the number of participants, to ensure that amounts expended do not exceed available amounts.(c)Relation to other assistanceExcept as provided in section 202(b)(1)(C), a member of the District of Columbia National Guard may receive financial assistance under the program in addition to educational assistance provided under any other provision of law.(d)RepaymentA member of the District of Columbia National Guard who receives assistance under the program and who, voluntarily or because of misconduct, fails to serve for the period covered by the agreement required by section 202(b)(1) or fails to comply with the eligibility conditions specified in section 202(b)(2) shall be subject to the repayment provisions of section 373 of title 37, United States Code.204.Administration and Funding of Program(a)AdministrationThe Mayor, in coordination with the commanding general of the District of Columbia National Guard and in consultation with approved institutions of higher education, shall develop policies and procedures for the administration of the program under this title. Nothing in this title shall be construed to require an institution of higher education to alter the institution’s admissions policies or standards in any manner to enable a member of the District of Columbia National Guard to enroll in the institution.(b)Funding sources and gifts(1)Authorization of appropriationsThere are authorized to be appropriated to the District of Columbia such sums as may be necessary to enable the Mayor to provide financial assistance under the program. Funds appropriated pursuant to this authorization of appropriations shall remain available until expended.(2)Transfer of fundsThe Mayor may accept the transfer of funds from Federal agencies and use any funds so transferred for purposes of providing assistance under the program. There is authorized to be appropriated to the head of any executive branch agency such sums as may be necessary to permit the transfer of funds to the Mayor to provide financial assistance under this section.(3)DonationsThe Mayor may accept, use, and dispose of donations of services or property for purposes of providing assistance under the program.205.DefinitionIn this title, the term approved institution of higher education means an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) that—(1)is eligible to participate in the student financial assistance programs under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.); and(2)has entered into an agreement with the Mayor containing an assurance that funds made available under this title are used to supplement and not supplant other assistance that may be available for members of the District of Columbia National Guard.206.Effective DateFinancial assistance may be provided under the program under this title to eligible members of the District of Columbia National Guard for periods of instruction that begin on or after January 1, 2020..